Citation Nr: 1522667	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-26 260	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1978, and from September 1986 to May 1988.  She also had subsequent reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This matter was before the Board in January 2014.  Unfortunately, there has not been substantial compliance with the prior remand directive.  Accordingly, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development requested in the Board's January 2014 was not substantially completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication.

The January 2014 remand directed that after obtaining any necessary releases, the AOJ should make reasonable efforts to obtain all audiological records since 1978 from Kaiser Permanente South Sacramento Medical Center.  In an April 2014 letter, the AOJ requested the Veteran complete and return the enclosed release for the medical records from Kaiser Permanente South Sacramento Medical Center.  Citing a lack of response from the Veteran, the AOJ readjudicated the claim and returned it to the Board.  A review of the record indicates that the AOJ did not mail the record release request to the Veteran's address of record.  Accordingly, the April 2014 letter is insufficient and does not substantially comply with the remand directive.  

Additionally, the January 2014 remand found that the VA opinion of record was inadequate because it failed to address the Veteran's competent lay testimony concerning in-service exposure to gunfire at the firing range.  Accordingly, the remand directed the AOJ to obtain an addendum audiological opinion taking into account and addressing the Veteran's lay statements and service treatment records indicating that the Veteran was treated for otitis.  The Board finds that the September 2014 addendum opinion is inadequate.  Specifically, the examiner did not acknowledge or address the Veteran's reports of in-service noise exposure during rifle training.  Additionally, while the examiner acknowledged the Veteran's in-service treatment for it, the examiner did not address whether the Veteran's current tinnitus was etiologically related to her in-service otitis.  Accordingly, on remand the Veteran should be provided a VA examination, by an examiner other than the September 2014 VA examiner, to determine whether her current tinnitus is etiologically related to her active or reserve service.  

Lastly, the evidence of record indicates that subsequent to her active service the Veteran continued to service in the Army Reserves until May 1990.  While the records contains the Veteran's discharge orders from the United States Army Reserves, it does not contain any service treatment records or service personnel records for her period of service in the ready reserves.  As these records may contain relevant evidence, on remand any outstanding reserve records, including any available periodic medical examination reports, should be obtained and associated with the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to contact the Veteran and verify her current mailing address, then provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any audiological, to include Kaiser Permanente South Sacramento Medical Center.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be informed.  If private medical records are identified but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  To the extent possible, request verification of the dates the Veteran served in the reserves, to include the dates for any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that she attended.  Service records providing retirement points are usually not helpful in this regard.  The AOJ should prepare a summary of such dates.  All efforts to obtain these records should be fully documented.

3.  Take appropriate steps, including contacting the Veteran's reserve unit, to obtain any outstanding service personnel and service treatment records for her reserve service.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2014), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e) (2014), and give her an opportunity to respond.

4.  Thereafter, provide the Veteran with a VA examination to determine the etiology of her tinnitus.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the following:

a.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's tinnitus began in service, was caused by service or is otherwise causally or etiologically related to the Veteran's period of active service.

The examiner should specifically address the Veteran's lay statements in her September 2009 claim and the November 2009 statement in support of claim that she was exposed to the noise of gunfire at the firing range in basic training.  

The examiner should also specifically address the March 24, 1988 clinical notation that the Veteran was positive for otitis and the inclusion of otitis in the undated master problem list in her STRs, and indicate whether the Veteran's tinnitus is related to the otitis noted in service.

b.  State whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that the Veteran's tinnitus is related to a disease or injury, including acoustic trauma, incurred during ACDUTRA; and

c.  State whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that the Veteran's tinnitus is related to an injury, including acoustic trauma, incurred in INACDUTRA (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




